DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
On pages 10-11, Applicant argues that,
“Although Chung discloses the photo transistor PT including base B, collector C, and emitter E, Chung fails to disclose “the first node” and “the second node,” thus, Chung fails to disclose how the photo transistor PT is connected to the light-receiving circuit of Takahashi. That is, Chung fails to disclose or suggest the specific circuit connection relationships of the photosensitive transistor.
Therefore, Takahashi and Chung fail to disclose or suggest the above-identified technical features in the amended claim 1. In addition, Takahashi and Chung fail to make the sensing electrical signal output by the photosensitive sub-circuit only related to the intensity of the incident light, and not related to the characteristics of the photosensitive sub-circuit.”

In response, Examiner respectfully disagrees and submits that Chung discloses:
The first node, i.e. node B of Fig. 3, which is connected to the first node taught by Takahashi, i.e. node connecting 102, 103, 104, and 105,
The second node, i.e. node C in Fig. 3 of Chung, which is connected to the second node taught by Takahashi, i.e. node connecting 100, 101, and 102,
The RS line of Chung is the line 103 of Takahashi,
The WL line of Chung is the line 107 of Takahashi,
VDD of Chung is ERS of Takahashi,
VSS of Chung is ground terminal of Takahashi, and 
The circuit comprising TIA, EA, EB of Chung is not needed when incorporating into Takahashi, since elements 105 and 106 of Takahashi would perform the magnification and reading out. Instead, the other terminal of M5 of Chung is connected to the first node of Takahashi.
With that configuration, the proposed circuit would operate in exactly the same manner as taught by Takahashi with the photodiode circuit 100 being replaced with the circuit shown in Fig. 3 of Chung without the amplifying components comprising EA, EB, and TIA. Thus, the claim’s limitations are met.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2007/0109435 A1 – Takahashi) and Chung et al. (US 2010/0327148 A1 – hereinafter Chung).
	Regarding claim 1, Takahashi discloses a photosensitive circuit, comprising a reset sub-circuit (Fig. 5 – element 104), a compensation sub-circuit (Fig. 5 – element 102), a photosensitive sub-circuit (Fig. 5 – element 100), and a read sub-circuit (Fig. 5 – elements 105 and 106), wherein the reset sub-circuit is configured to provide an initial signal to a first node in response to a first control signal (Fig. 5 – transistor 104 provides an initial signal ERS to a first node, i.e. the node connecting elements 104, 105, 102, and 103 in response to a control signal placed on resetting signal line 108); the compensation sub-circuit is configured to compensate a level of the first node with a level of a second node in response to a second control signal (Fig. 5 – transistor 102 compensates a level of the first node with a level of a second node, i.e. node connecting elements 102, 100, and 101 in response to a second control signal placed on transferring signal line 107); the photosensitive sub-circuit is configured to receive incident light, supply a power supply voltage to the second node under control of the level of the first node, generate a sensing electrical signal based on the incident light, and provide the sensing electrical signal to the second node (Fig. 5 – photodiode 100 receives incident light, supply a power supply voltage to the second node under control of the level of the first node via transistor 102, and provides the sensing electrical signal to the second node); and the read sub-circuit is configured to output the sensing electrical signal in response to a third control signal (Fig. 5 – the read circuit outputs the sensing electrical signal in response to a third control signal placed on reading signal line 109).
Takahashi does not disclose the photosensitive sub-circuit comprises a photosensitive transistor, a control electrode of the photosensitive transistor is connected with the first node, a first electrode of the photosensitive transistor is connected with the second node, and a second electrode of the photosensitive transistor is connected with the power supply voltage terminal.
	Chung discloses a photosensitive sub-circuit comprises a photosensitive transistor (Fig. 3; [0022] – transistor PT), a control electrode of the photosensitive transistor is connected with a first node (Fig. 3 – the base electrode B of the PT connected to point B, which corresponds to the first node), a first electrode of the photosensitive transistor is connected with a second node (Fig. 3 – the collector electrode C of the PT connected to the second node), and a second electrode of the photosensitive transistor is connected with a power supply voltage terminal (Fig. 3 – the emitter electrode E of the PT connected to the Vss).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chung into the photosensitive circuit taught by Takahashi because photo transistors are well known for being more responsive to light.
	Regarding claim 2, Takahashi discloses the reset sub-circuit is connected with a first control terminal, an initial signal terminal, and the first node, the first control terminal is configured to provide the first control signal, and the initial signal terminal is configured to provide the initial signal (Fig. 5 – element 104 is connected with a first control terminal 108 to provide the first control signal, an initial signal terminal ERS to provide the initial signal, and the first node).
	Regarding claim 3, Takahashi also discloses the compensation sub-circuit is connected with the first node, the second node, a second control terminal, and a power supply voltage terminal, the second control terminal is configured to provide the second control signal, and the power supply voltage terminal is configured to provide the power supply voltage (Fig. 5 – transistor 102 is connected with the first node, the second node, a second control terminal 107 to provide the second control signal, and the power supply voltage terminal to provide the power supply voltage).
(Fig. 5 – photodiode 100 is directly connected to the second node, and connected to the first node via transistor 102, i.e. when transistor 102 is open, and in a case where the transistor is connected with a power supply voltage terminal, i.e. when the diode is open, further connected with the power supply voltage terminal).
	Regarding claim 5, Takahashi also discloses the read sub-circuit is connected with the second node, a third control terminal, and a read signal terminal, the third control terminal is configured to provide the third control signal, and the read signal terminal is configured to output the sensing electrical signal (Fig. 5 – connected to the second node via transistor 102, i.e. when transistor 102 is switched on, connected to the third control signal, which is the reading signal line 109, and a read signal terminal, which is output signal line 110).
	Regarding claim 6, Takahashi also discloses the reset sub-circuit comprises a first switching transistor (Fig. 5 – transistor 104), a control electrode of the first switching transistor is connected with the first control terminal (Fig. 5 – gate terminal of transistor 104 is connected with first control terminal 108), a first electrode of the first switching transistor is connected with the initial signal terminal (Fig. 5 – connected with ERS), and a second electrode of the first switching transistor is connected with the first node (Fig. 5 – connected to the first node, which is the node connected to elements 104, 103, 102, and 105).
(Fig. 5 – transistor 102, and capacitor 103), a control electrode of the second switching transistor is connected with the second control terminal (Fig. 5 – the gate terminal of transistor 102 is connected with the second control terminal, i.e. signal line 107), a first electrode of the second switching transistor is connected with the first node (Fig. 5 – the first node is the node interconnecting elements 102, which is the compensation sub-circuit, 104, 105, and 103), and a second electrode of the second switching transistor is connected with the second node (Fig. 5 – the second node is the node interconnecting elements 102, which is the compensation sub-circuit, 100, and 101); and a first electrode of the storage capacitor is connected with the first node (Fig. 5 – capacitor 103 connected to the first node), and a second electrode of the storage capacitor is connected with the power supply voltage terminal (Fig. 5 – via photodiode 100).
Regarding claim 9, see the teachings of Takahashi and Chung discussed in claim 1 above, in which Chung also discloses the first electrode of the photosensitive transistor is a drain electrode of the photosensitive transistor (Fig. 3 – the collector electrode C of the PT corresponds to a drain electrode), and the second electrode of the photosensitive transistor is a source electrode of the photosensitive transistor (Fig. 3 – the emitter electrode E of the PT corresponds to the source electrode). The motivation for incorporating Chung into Takahashi has been discussed in claim 1 above.
(Fig. 5 – transistor 106), a control electrode of the third switching transistor is connected with the third control terminal (Fig. 5 – the gate terminal of transistor 106 is connected to reading signal line 109), a first electrode of the third switching transistor is connected with the second node (Fig. 5 – connected to the second node via amplifying transistor 105 and transistor 102), and a second electrode of the second switching transistor is connected with the read signal terminal (Fig. 5 – connected to vertical signal line 110).
	Regarding claim 11, Takahashi also discloses reset sub-circuit (Fig. 5 – transistor 104) is connected with a first control terminal (Fig. 5 – gate terminal of transistor 104 is connected with first control terminal 108), an initial signal terminal (Fig. 5 – connected with ERS), and the first node, the first control terminal is configured to provide the first control signal (Fig. 5 – connected to the first node, which is the node connected to elements 104, 103, 102, and 105), and the initial signal terminal is configured to provide the initial signal (Fig. 5 – connected with ERS, which provides the initial signal); the compensation sub-circuit (Fig. 5 – transistor 102 with capacitor 103 and/or capacitor 101) is connected to the first node (Fig. 5 – the first node is the node interconnecting elements 102, which is the compensation sub-circuit, 104, 105, and 103), the second node  (Fig. 5 – the second node is the node interconnecting elements 102, which is the compensation sub-circuit, 100, and 101), a second control terminal, and a power supply voltage terminal, the second control terminal is configured to provide the second control signal (Fig. 5 – the gate terminal of transistor 102 is connected with the second control terminal, i.e. signal line 107), and the power supply voltage terminal is configured to provide the power supply voltage (Fig. 5 – via either photodiode 100, capacitor 101, or capacitor 103); the photosensitive sub-circuit is connected with the first node, the second node, and the power supply voltage terminal (Fig. 5 – photodiode 100 connected with the first node via transistor 102, the second node, and the power supply voltage terminal); and the read sub-circuit is connected with the second node (Fig. 5 – via transistor 102), a third control terminal (Fig. 5 – reading signal line 109), and a read signal terminal (Fig. 5 – vertical signal line 110), the third control terminal is configured to provide the third control signal (Fig. 5 – reading signal line 109 provides the third control signal), and the read signal terminal is configured to output the sensing electrical signal (Fig. 5 – vertical signal line 110 outputs the sensing electrical signal).
Regarding claim 12, Takahashi also discloses the reset sub-circuit comprises a first switching transistor (Fig. 5 – transistor 104), the compensation sub-circuit comprises a second switching transistor and a storage capacitor (Fig. 5 – transistor 102 and capacitor 103), and the read sub-circuit comprises a third switching transistor (Fig. 5 – transistor 106); a control electrode of the first switching transistor is connected with the first control terminal (Fig. 5 – resetting signal line is connected with the control electrode of transistor 104), a first electrode of the first switching transistor is connected with the initial signal terminal (Fig. 5 – a first electrode of transistor 104 is connected to the ERS), and a second electrode of the first switching transistor is connected with the first node (Fig. 5 – a second electrode of transistor 104 is connected to the first node); a control electrode of the second switching (Fig. 5 – a control electrode of transistor 102 is connected to the transferring signal line), a first electrode of the second switching transistor is connected with the first node (Fig. 5 -  first electrode of transistor 102 is connected to the first node), and a second electrode of the second switching transistor is connected with the second node (Fig. 5 -  a second electrode of transistor 102 is connected to the second node); a first electrode of the storage capacitor is connected with the first node (Fig. 5 – first electrode of capacitor 103 is connected to the first node), and a second electrode of the storage capacitor is connected with the power supply voltage terminal (Fig. 5 – second electrode of capacitor 103 is connected to the power supply voltage terminal); and a control electrode of the third switching transistor is connected with the third control terminal (Fig. 5 – a control electrode of transistor 106 is connected to reading signal line), a first electrode of the third switching transistor is connected with the second node (Fig. 5 – a first electrode of transistor 106 is connected to the second node when transistor 104 is off and transistor 102 is on), and a second electrode of the third switching transistor is connected with the read signal terminal (Fig. 5 – a second electrode of transistor 106 is connected to vertical signal line).
	However, Takahashi does not disclose the photosensitive sub-circuit comprises a photosensitive transistor, a control electrode of the photosensitive transistor is connected with the first node, a first electrode of the photosensitive transistor is connected with the second node, and a second electrode of the photosensitive transistor is connected with the power supply voltage terminal.
(Fig. 3; [0022] – transistor PT), a control electrode of the photosensitive transistor is connected with the first node (Fig. 3 – the base electrode B of the PT connected to point B, which corresponds to the first node), a first electrode of the photosensitive transistor is connected with the second node  (Fig. 3 – the collector electrode C of the PT connected to the second node), and a second electrode of the photosensitive transistor is connected with the power supply voltage terminal (Fig. 3 – the emitter electrode E of the PT connected to the Vss).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chung into the photosensitive circuit taught by Takahashi because photo transistors are well known for being more responsive to light.
	Regarding claim 13, Takahashi also discloses the compensation sub-circuit is configured to compensate the level of the first node until the level of the first node is equal to a target voltage (Fig. 5 – transistor 102 compensates a level of the first node in response to a second control signal placed on transferring signal line 107 until the level of the first node is equal to a target voltage obtained at the end of the transferring period shown in Fig. 3).
Regarding claim 14, Takahashi and Chung also discloses in a case where the photosensitive sub-circuit comprises a photosensitive transistor and a second electrode of the photosensitive transistor is connected with a power supply voltage terminal, the target voltage is equal to a sum of the power supply voltage and a threshold voltage of the photosensitive transistor (Takahashi: Fig. 5. Chung: Fig. 3 – emitter E of the transistor PT of Chung is connected to the power supply voltage terminal shown in Fig. 5 of Takahashi, collector C of transistor PT is connected to second node, base B of transistor PT is connected to the first node, the target voltage is the voltage at base of the transistor PT to switch in on, the power supply voltage in this case corresponds to ground, i.e. voltage is 0, thus voltage at base terminal is a threshold voltage of the photosensitive transistor).
	Regarding claim 16, Takahashi also discloses a detection device, comprising a plurality of photosensitive circuits according to claim 1 (see discussion of claim 1 above), wherein the plurality of photosensitive circuits are arranged in an array ([0006]-[0009]).
	Regarding claim 17, Takahashi also discloses a detection circuit, wherein the detection circuit is connected with the photosensitive circuit, and configured to receive the sensing electrical signal (Fig. 5).
	Regarding claim 18, Takahashi also discloses a display device, comprising a plurality of photosensitive circuits according to claim 1 (see discussion of claim 1 above), wherein the plurality of photosensitive circuits are arranged in an array ([0006]-[0009]).
	Regarding claim 19, Takahashi discloses a driving method of the photosensitive circuit according to claim 1 (see discussion of claim 1 above), the driving method comprising: in an initialization stage, causing the reset sub-circuit to provide the initial signal to the first node in response to the first control signal (Fig. 5; [0006]-[0009] – causing the reset sub-circuit to provide an initial signal ERS to a first node, i.e. the node connecting elements 104, 105, 102, and 103 in response to a control signal placed on resetting signal line 108); in a compensation stage, causing the photosensitive sub-circuit to provide the power supply voltage to the second node under control of the level of the first node (Fig. 5 – causing the photodiode 100 to provide a supply a power supply voltage to the second node under control of the level of the first node via transistor 102), and causing the compensation sub-circuit to compensate the level of the first node with the level of the second node in response to the second control signal until the level of the first node is equal to the target voltage (Fig. 5 – transistor 102 compensates a level of the first node with a level of a second node, i.e. node connecting elements 102, 100, and 101 in response to a second control signal placed on transferring signal line 107 until the level of the first node is equal to a target voltage obtained at the end of the transferring period shown in Fig. 3); and in a read stage, causing the photosensitive sub-circuit, under control of the level of the first node, to generate the sensing electrical signal based on the incident light and provide the sensing electrical signal to the second node (Fig. 5 – causing the photodiode 100 to receive incident light and provide the sensing electrical signal to the second node under control of the level of the first node via transistor 102,), and causing the read sub-circuit to output the sensing electrical signal in response to the third control signal (Fig. 5 – causing the read circuit to output the sensing electrical signal in response to a third control signal placed on reading signal line 109).
Claim 20 is rejected for the same reason as discussed in claim 14.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Chung as applied to claims 1-7, 9-14, and 16-20 above, and further in view of Dohi et al. (US 5,227,887 – hereinafter Dohi).
	Regarding claim 15, se the teachings of Takahashi and Chung as discussed in claim 1 above. However, Takahashi and Chung do not disclose the incident light comprises an infrared light, and the photosensitive sub-circuit is configured to generate the sensing electrical signal based on the infrared light.
	Dohi discloses incident light comprises an infrared light, and a photosensitive  sub-circuit is configured to generate the sensing electrical signal based on the infrared light (column 6, lines 56-62).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Dohi into the photosensitive circuit taught by Takahashi and Chung in order to implement infrared imaging.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HUNG Q DANG/Primary Examiner, Art Unit 2484